DETAILED ACTION
	This Office Action is in response to the amendment filed 08/01/2022.  Claims 1-8 are acknowledged as pending in this application with all claims being currently amended.  The objections to the specification and drawings presented in the previous Office Action are withdrawn as having been overcome by the amendment.  The rejections under 35 U.S.C. 103 are maintained.

Claim Objections
Claim 5 is objected to because of the following informalities.  Appropriate correction is required.
In claim 5, line 3, “said recesses is” should be “said recesses are”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said frame support portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the frame support portion is interpreted as being the same structure as the center portion.
Claim 5 recites the limitation "said frame support portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the frame support portion is interpreted as being the same structure as the center portion.
Claim 6 refers to “said recess”.  Claim 5, from which the claim depends, recites each arm having a recess.  It is unclear if the limitations of claim 5 refer to only one of the recesses or both of the recesses.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hestilow (US 5,460,343).
Regarding claim 1, Hestilow teaches a frame segment connector including: a center portion (114, 122, 126, 162) adapted to engage the ground (see Fig. 1); two arms (see annotated figure below) extending sideways from said center portion, wherein said two arms are configured to engage a hollow of a tubular opposed frame segment (see Fig. 1, which shows frame segments 44 and 38 sleeved over the arms) such that two tubular opposed frame segments (38, 44) are attached to said opposed arms and extend away from said center portion, said two opposed arms including means for fastening the two tubular opposed frame segments thereto (see annotated figure below). 

    PNG
    media_image1.png
    529
    526
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    190
    546
    media_image2.png
    Greyscale

Hestilow is silent as to the means for fastening the two tubular opposed frame segments.  Similar structures are indicated as bolts and holes (e.g. 156, 158; see column 5 lines 7-10).  It would have been obvious to provide the two opposed frame segment engagement portions including means for fastening said two opposed frame segment engagement portions to the frame segment connector and said means including threaded bores adapted to screwthreadedly receive therein bolts extending through aligned holes formed in the two opposed frame segment engagement portions, in order to provide a secure connection between the components.
Regarding claim 2, Hestilow teaches said center portion is symmetrical about a vertical axis through a center of said center portion (see Fig. 1).
Regarding claim 3, Hestilow teaches a cavity (130) in said center portion, said cavity adapted to slidably receive therein a net pole.
Regarding claim 4, Hestilow teaches each of said opposed arms is adapted to slidingly receive thereover a tubular frame segment of rectangular cross section (38, 44).
Regarding claim 7, Hestilow teaches said center portion is adapted to engage the ground by a foot (166).
Regarding claim 8, Hestilow teaches said center portion is adapted to engage the ground by a bottom face of said foot (see Fig. 1).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of limitations required by claim 5.  In particular, the cited references do not disclose the connector according to claim 4 wherein each of said opposed arms includes a recess between said means for fastening said center portion and wherein said recesses are adapted to receive therein a portion of a leaf spring.

Response to Arguments
Applicant's arguments filed 08/01/2022 with respect to the rejections in view of Hestilow have been fully considered but they are not persuasive. 
Applicant argues that Hestilow’s connector 122 is not configured to engage the ground, but rather, support 216 engages the ground.  The claim requires “a frame segment connector including a center portion adapted to engage the ground”.  As stated in the rejection, Hestilow’s center portion is considered to include the structures 114, 122, 126, 162, not only 122, as assumed by Applicant.  These structures cooperate to form part of a structure which is considered to be a frame segment connector because it connects at least frame segments 38, 44, 168, 170, and 160.  The claims do not include any limitation as to the structure of the connector or the center portion which limits interpretation to Hestilow’s element 122.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784